DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed January 11, 2021 have been entered.  Claims 8-11 have been cancelled. Claims 21-24 have been added.  Claims 1-7 and 12-24 are currently pending in the application.
In response to Applicant's argument on pages 7 and 8 of Applicant’s remarks that King, as cited for the independent claims, and the references cited for the dependent claims do not disclose, teach, or suggest a baby feeding station and baby changing station, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of King, the first and second utility cabinets (as discussed below) are capable of performing the claimed functions (specifically the feature 62 of King is capable as serving as a baby changing table, and the second utility cabinet, as discussed below is capable of storing baby feeding equipment, such as bottles).  The limitation “configured to” merely requires that any prior art must be capable of performing the claimed function, and defining a feature by its intended function (i.e. “baby changing station” and “baby feeding station”), without providing further structural limitations in the claims, would not patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the claimed function, then the prior art meets the claim.  See MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 2,662,231), in view of DiMambro (U.S. Publication No. 2005/0020180).
Regarding claim 1, King discloses a compact multi-component baby care system comprising:  a baby crib assembly 15 including a left side panel 28, an opposing right side panel 28, a bottom panel 30, and opposing top 22 and bottom 23 horizontal rails extending between the left side panel and the opposing right side panel 28,  wherein the bottom panel 30 is horizontally secured between the left side panel and the opposing right side panel, the bottom panel 30 configured to support a mattress 89, the opposing top and bottom horizontal rails 22 and 23 having a plurality of horizontally spaced vertical slats 24 extending from at least one top horizontal rail 22 to at least one respective bottom horizontal rail 23; at least one sliding storage drawer 34 underneath the bottom panel 30 of the baby crib assembly 15; a first utility cabinet 17 coupled to the left side panel, the first utility cabinet 17 including a baby changing station 62 the baby changing station being configured to support a baby changing pad (where the baby changing station 62 is capable of supporting a baby changing pad, and therefore meets the claim); and a second utility cabinet 16 coupled to the opposing right side panel 28, the second utility cabinet 16 including a baby feeding station configured to store a bottle maker (Figure 1, 3, 9, 10, where the second utility cabinet 16 is capable of storing a bottle maker and therefore meets the claim). It is noted that a recitation of the intended use of the claimed invention must 
King does not disclose a storage compartment the storage compartment including a top panel hinged to move upward from the baby changing station.
DiMambro teaches a storage compartment 24 the storage compartment 24 including a top panel 22 hinged (paragraph 0012) to move upward from the baby changing station 10 (Figures 1, 2, and paragraph 012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King with a storage compartment the storage compartment including a top panel hinged to move upward from the baby changing station as taught by DiMambro, because the storage compartment of DiMambro provides additional storage space to the top of the compartment, which can be used to store additional items (paragraphs 0012 and 0014).
Regarding claim 2, King, as modified, discloses the subject matter as discussed above with regard to claim 1.  King, as modified, further appears to disclose wherein a ratio of a combined maximum width of the baby crib assembly 15 and at least one of the first utility cabinet 17 and second utility cabinet 16 to a maximum width of the baby crib assembly 15 alone is between about 1.2 to about 2, wherein the maximum widths are defined by (i) the distances between the respective left and right side panels of the first utility cabinet, the second utility cabinet and the baby crib assembly and (ii) along a horizontal direction perpendicular to the left 
To the extent it may be argued that King does not adequately disclose the claim limitation, it would nevertheless have been an obvious matter of design choice to select the ratio of the width of the utility cabinet(s) and the crib assembly to the crib assembly alone because there is no invention in merely changing the size or form of an article without changing its function except in a design patent.  Furthermore, it would have been an obvious matter of design choice to select the claimed relative dimensions because Applicant has not disclosed that having the claimed relative dimensions itself solves any stated problem, the claimed relative dimensions do not provide any unexpected result, and it appears that the invention would perform equally well where the ratio of widths is smaller or larger as being claimed.  Overall, Applicant has not established any criticality of the claimed relative dimensions and thus selecting the claimed relative dimensions would be an obvious matter of design choice.  In this regard, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04 are relevant.
Regarding claim 3, King, as modified, discloses the subject matter as discussed above with regard to claim 1.  King, as modified, further discloses wherein the left side panel 23 of the baby crib assembly is a first shared side panel with the first utility cabinet 17, and wherein the opposing right side panel of the baby crib assembly is a second shared side panel with the second utility cabinet 16 (see, King, annotated Figure 9, below).

    PNG
    media_image1.png
    404
    596
    media_image1.png
    Greyscale

Regarding claim 6, King, as modified, discloses the subject matter as discussed above with regard to claim 1.  King, as modified, further appears to disclose and a ratio of a combined maximum width of the first utility cabinet, the second utility cabinet, and the baby crib assembly to a maximum width of the baby crib assembly alone is between about 1.5 to about 2, wherein the maximum widths are defined by (i) the distances between the respective left and right side panels of the first utility cabinet, the second utility cabinet, and the baby crib assembly, and (ii) along a horizontal direction perpendicular to the left and right side panels (Figure 1, where the combination of the baby crib assembly and utility cabinet increases the width of the just the crib assembly alone, but not by more than double).
To the extent it may be argued that King does not adequately disclose the claim limitation, it would nevertheless have been an obvious matter of design choice to select the ratio of the width of the utility cabinet(s) and the crib assembly to the crib assembly alone because there is no invention in merely changing the size or form of an article without changing its function except in a design patent.  Furthermore, it would have been an obvious matter of design choice to select the claimed relative dimensions because Applicant has not disclosed that having the claimed relative dimensions itself solves any stated problem, the claimed relative Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04 are relevant.
Regarding claim 12, King discloses further comprising a connector (holes 29 and lugs as disclosed in Col. 3, lines 19-26, Figure 9) configured to couple the second utility cabinet 17 to the right side panel including a first connecting component (the lugs) from a surface of a side panel of the second utility cabinet 17, and a second connecting component 29 formed in the opposing right side panel 28 of the baby crib assembly for receiving the first connecting component, such that engagement between the first connecting component (the lugs) and the second connecting component 29 allows a flush connection between the side panel of the baby crib assembly 15 and the side panel of the second utility cabinet 16 (see King, Col. 3, lines 19-26 and Figure 9).
Claims 4 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of DiMambro, and further in view of Cornelison (U.S. Patent No. 1,391,462).
Regarding claim 4, King, as modified, discloses the subject matter as discussed above with regard to claim 1.  King, as modified, further discloses the changing station includes a first utility compartment 62 (see King, Figure 1). King does not disclose wherein the changing station includes a sliding utility compartment, wherein the sliding utility compartment configured to slide in a direction parallel to a plane defined by the left side panel.
Cornelison teaches a sliding utility compartment 6, wherein the sliding utility compartment 6 configured to slide in a direction parallel to a plane defined by the left side panel (see Figure 1, where the sliding compartments of Cornelison slide out in the direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided King, as modified, with a sliding utility compartment, wherein the sliding utility compartment configured to slide in a direction parallel to a plane defined by the left side panel as taught by Cornelison, because the sliding utility compartment would be able to store items in a compartmentalized way and would allow a user to pull the compartments out when facing the same side of the crib, as they would allow a user to place and remove an infant from the sleeping surface in order to save space in a small room or space (Figure 1, Page 1, lines 20-27).
Regarding claim 22, King, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  King, as modified, further discloses the second utility cabinet 16 including a baby feeding station configured to store a bottle maker (Figure 1, 3, 9, and 10, where the second utility cabinet 16 is capable of storing a bottle maker and therefore meets the claim).
Cornelison teaches a sliding utility compartment 6, wherein the sliding utility compartment 6 configured to store the bottle maker (see Figure 1, where the sliding compartments of Cornelison, on either side of the bed, defining the first and second utility cabinets, where each cabinet has multiple drawers 6, slide out in the direction perpendicular to the plane shown in Figure 1, so as to slide in a direction a plane defined by the left side panel, as shown in Figure 2 of King).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided King, as modified, with a sliding utility compartment, wherein the sliding utility compartment configured to slide in a direction parallel to a plane defined by the left side panel as taught by Cornelison, because the sliding utility 
Regarding claim 23, King, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 22.  King, as modified, further discloses the changing station includes a first utility compartment 62 (see King, Figure 1).  King does not disclose wherein the second sliding utility compartment is configured to slide in a direction parallel to the first sliding utility compartment.
Cornelison teaches a sliding utility compartment 6, wherein the sliding utility compartment 6 configured to slide in a direction parallel to a plane defined by the left side panel (see Figure 1, where the sliding compartments of Cornelison, on either side of the bed, defining the first and second utility cabinets, slide out in the direction perpendicular to the plane shown in Figure 1, so as to slide in a direction a plane defined by the left side panel, as shown in Figure 2 of King). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided King, as modified, with a sliding utility compartment, wherein the sliding utility compartment configured to slide in a direction parallel to a plane defined by the left side panel as taught by Cornelison, because the sliding utility compartment would be able to store items in a compartmentalized way and would allow a user to pull the compartments out when facing the same side of the crib, as they would allow a user to place and remove an infant from the sleeping surface in order to save space in a small room or space (Figure 1, Page 1, lines 20-27).
Regarding claim 24, King, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 22.  King, as modified, does not disclose the second utility cabinet further includes a storage compartment the storage compartment including a top panel hinged to move upward from the baby changing station.
DiMambro teaches a storage compartment 24 the storage compartment 24 including a top panel 22 hinged (paragraph 0012) to move upward from the baby changing station 10 (Figures 1, 2, and paragraph 012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King, as modified, so that the second utility cabinet further includes a storage compartment the storage compartment including a top panel hinged to move upward from the baby changing station as taught by DiMambro, because the storage compartment of DiMambro provides additional storage space to the top of the compartment, which can be used to store additional items (paragraphs 0012 and 0014).
Claims 5, 7, 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of DiMambro and Cornelison, and further in view of Fuchs (German Patent Document DE 202013010062 U1).
Regarding claim 5, King does not discloses wherein the at least one sliding utility compartment 62 includes a sliding changing table (Figure 2; where the sliding utility compartment 60 is capable of the intended use, and thus meets the claim).
Fuchs teaches a sliding changing table 2 configured to support the baby changing pad (Figure 1, where the sliding changing table 2 is capable of supporting a baby changing pad, and therefore meets the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King with a sliding changing table configured to 
Regarding claim 7, King discloses the subject matter as discussed above with regard to claims 1 and 6.  King further discloses wherein the baby changing station 62 of the first utility cabinet 17 includes a diaper disposal compartment 40, (where cabinet 40 are capable of performing the claimed function, and thus meet the claims).  King does not disclose a sliding changing table, and the baby feeding station of the second utility cabinet includes a bottle making compartment and another compartment for storage.
Fuchs teaches a sliding changing table 2 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified King with a sliding changing table as taught by Fuchs, because the sliding changing table allows a user to simply slide the changing table out of the cabinet which represents a simpler mode of operation compared to the rotating operation of the changing station of King.
Additionally, Cornelison teaches a bottle making compartment 6 and another compartment for storage 6 (Figure 1, where Cornelison teaches several compartments on both sides of the infant sleeping surface 9, and the compartments of Cornelison are capable of performing the claimed function, and therefore meet the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King with the baby feeding station of the second utility cabinet includes a bottle making compartment and another compartment for storage as taught by Cornelison, because the sliding utility compartment would be able to store items in a compartmentalized way and would allow a user to pull the compartments out when facing the 
Regarding claim 13, King discloses a method of assembling a compact multi-component baby care system, the method comprising:  providing a compact multi-component baby care system kit including: a combined baby crib 15 and dresser unit 16, 17, and 34, the combined baby crib and dresser unit including opposing side panels 28 and a plurality of wheels 18, a first panel 28 of the opposing side panels supporting a first portion of a first connector 29, a second panel 28 of the opposing side panels supporting a first portion of a second connector 29, a baby changing utility cabinet 17 including a first utility side panel (see annotated figure below) and a plurality of wheels 18, the first utility side panel supporting a second portion of the first connector (Col. 3, lines 19-26), the baby changing utility cabinet including configured to support a baby changing pad, a baby feeding utility cabinet including a second utility side panel (see annotated figure below) and a plurality of wheels 18, the second utility side panel supporting a second portion of the second connector (Col. 3, lines 19-26); the baby feeding utility cabinet including a bottle making compartment and being configured to store a bottle maker wherein the baby changing utility cabinet and the baby feeding utility cabinet are configured to couple to opposite sides of the combined baby crib and dresser unit (where the cabinets 17 and 16 are capable of performing the claimed function of being used for storage and changing, and thus meets the claim); connecting the baby changing utility cabinet 16 and 17 to the combined baby crib 15 and dresser unit 16 and 17 via the first and second portions of the first connector 29; and connecting the baby feeding utility cabinet to the combined baby crib and dresser unit via the first and second portions of the second connector (Col. 3, lines 19-26). King does not disclose a sliding changing table, a first storage compartment below the sliding changing table, the first storage compartment being configured to store a diaper disposal unit the bottle making 
Fuchs teaches a sliding changing table 2, a first storage compartment 3 below the sliding changing table 2, the first storage compartment being configured to store a diaper disposal unit (Figure 1, where the first storage compartment is capable of storing a diaper disposal unit, and therefore meets the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King with a sliding changing table configured to support the baby changing pad as taught by Fuchs, because the sliding changing table allows a user to simply slide the changing table out of the cabinet which represents a simpler mode of operation compared to the rotating operation of the changing station of King, and the drawers provide additional storage proximate the changing table (paragraph 0004).
DiMambro teaches a second storage compartment 24, the second storage compartment 24 including a top panel 22 hinged (paragraph 0012) to move upward from the bottle making compartment 30 (Figures 1, 2, and paragraph 012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King with a storage compartment the storage compartment including a top panel hinged to move upward from the bottle making compartment as taught by DiMambro, because the storage compartment of DiMambro provides additional storage space to the top of the compartment, which can be used to store additional items (paragraphs 0012 and 0014)
Cornelison teaches the bottle making compartment 6 configured to extend in a direction parallel to a plane defined by the second utility side panel, (see Figure 1, where the sliding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King with the bottle making compartment configured to extend in a direction parallel to a plane defined by the second utility side panel as taught by Cornelison, because the sliding utility compartment would be able to store items in a compartmentalized way and would allow a user to pull the compartments out when facing the same side of the crib, as they would allow a user to place and remove an infant from the sleeping surface in order to save space in a small room or space (Figure 1, Page 1, lines 20-27).
Regarding claim 19, King, as modified, discloses the subject matter as discussed above with regard to claim 13.  King, as modified further discloses wherein the baby changing utility cabinet further includes a changing table 62 and a compartment for diaper disposal 40 positioned below the changing table 62 (where cabinet 40 is capable of performing the claimed function, and thus meet the claims).  King, as modified, does not disclose the sliding changing table and the first storage compartment are configured to slide in a direction parallel to a plane defined by the first utility side pane
Cornelison teaches a sliding utility compartment 6, wherein the sliding utility compartment 6 configured to slide in a direction parallel to a plane defined by the left side panel (see Figure 1, where the sliding compartments of Cornelison slide out in the direction perpendicular to the plane shown in Figure 1, so as to slide in a direction a plane defined by the left side panel, as shown in Figure 2 of King).

Regarding claim 20, King discloses the subject matter as discussed above with regard to claim 13.  King further appears to disclose wherein a ratio of a maximum width of the connected compact baby care system kit 15 and 34 and a maximum width of the combined baby crib and dresser unit 15, 34, 16, and 17 is between about 1.2 to about 2, and wherein the maximum widths are defined by (i) the distance between a second utility side panel opposing the first utility  side panel of the baby changing utility cabinet and a second utility side panel opposing the first utility side panel of the baby feeding utility cabinet, (ii) the distance between the opposing side panels of the combined baby crib and dresser unit, and (iii) along a horizontal direction perpendicular to the opposing side panels of the combined baby crib and dresser unit (Figure 1, where the combination of the baby crib and dresser unit increases the width of the just the crib assembly alone, but not by more than double).
To the extent it may be argued that King does not adequately disclose the claim limitation, it would nevertheless have been an obvious matter of design choice to select the ratio of the width of the utility cabinet(s) and the crib assembly to the crib assembly alone because there is no invention in merely changing the size or form of an article without changing its function except in a design patent.  Furthermore, it would have been an obvious matter of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04 are relevant. 
Regarding claim 21, King, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 7.  King, as modified, further discloses the changing station includes a first utility compartment 62 (see King, Figure 1). King does not disclose wherein the second sliding utility compartment is configured to slide in a direction parallel to the first sliding utility compartment.
Cornelison teaches a sliding utility compartment 6, wherein the sliding utility compartment 6 configured to slide in a direction parallel to a plane defined by the left side panel (see Figure 1, where the sliding compartments of Cornelison, on either side of the bed, defining the first and second utility cabinets, slide out in the direction perpendicular to the plane shown in Figure 1, so as to slide in a direction a plane defined by the left side panel, as shown in Figure 2 of King). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided King, as modified, with a sliding utility compartment, wherein the sliding utility compartment configured to slide in a direction parallel to a plane defined by the left side panel as taught by Cornelison, because the sliding utility compartment would be able to store items in a compartmentalized way and would allow a user .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Cornelison, Fuchs and DiMambro, and further in view of Waldman (U.S. Publication No. 2003/0177574).
Regarding claim 14, King discloses the subject matter as discussed above with regard to claim 13.  King does not disclose wherein one or more of the plurality of wheels for the combined baby crib and dresser unit, the baby changing utility cabinet and the baby feeding utility cabinet are locking wheels, and the method further comprising securing at least one of the plurality of wheels into a locked position.
Waldman teaches wherein one or more of the plurality of wheels for the baby crib are locking wheels 20a, 22a, 24a, and 26a, and the method further comprising securing at least one of the plurality of wheels 20a, 22a, 24a, and 26a into a locked position (Figure 1a; paragraphs 0004, 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified King wherein one or more of the plurality of wheels for the combined baby crib and dresser unit, the baby changing utility cabinet and the baby feeding utility cabinet are locking wheels, and the method further comprising securing at least one of the plurality of wheels into a locked position as taught by Waldman, as the locking wheels allow the wheels to be placed in a locked position to prevent the crib structure from rolling (paragraph 0004).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  King in view of Cornelison, Fuchs and DiMambro, and further in view of Peer (U.S. Patent No. 7,665,162).
Regarding claim 15, King discloses the subject matter as discussed above with regard to claim 13.  King does not disclose the first portions of the first and second connectors is an 
Peer teaches wherein the first portions of the first and second connectors is an elongated tongue 44 and wherein each of the second portions of the first and second connectors is an elongated groove 38 (Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King so the first portions of the first and second connectors is an elongated tongue and the second portions of the first and second connectors is an elongated groove as taught by Fuchs, because the connectors of Fuchs allow for an infant crib to be assembled by simply sliding connecting components together, and doing so would merely represent a simple substitution of one known connecting element (the connectors of King) for another (the tongue and groove of Fuchs) that would product expected results, the combination of components to assemble an infant crib system.  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 16, King discloses the subject matter as discussed above with regard to claim 13.  King does not disclose the first portions of the first and second connectors is an interlocking bracket and wherein each of the second portions of the first and second connectors is an elongated channel.
Peer teaches wherein the first portions of the first and second connectors is an interlocking bracket 44 and wherein each of the second portions of the first and second connectors is an elongated channel 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King so the first portions of the first and second KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 17, King discloses the subject matter as discussed above with regard to claim 13.  King does not disclose the first portions of the first and second connectors is an elongated groove and the second portions of the first and second connectors is an elongated tongue.
Peer teaches wherein the first portions of the first and second connectors is an elongated groove 38 and the second portions of the first and second connectors is an elongated tongue 44 (Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King so the first portions of the first and second connectors is an elongated groove and the second portions of the first and second connectors is an elongated tongue as taught by Fuchs, because the connectors of Fuchs allow for an infant crib to be assembled by simply sliding connecting components together, and doing so would merely represent a simple substitution of one known connecting element (the connectors of King) for another (the tongue and groove of Fuchs) that would product expected results, the combination of components to assemble an infant crib system.  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are In re Einstein, 8 USPQ 167 and MPEP 2144.04 are relevant.
Regarding claim 18, King discloses the subject matter as discussed above with regard to claim 13.  King does not disclose the first portions of the first and second connectors is an interlocking bracket and the second portions of the first and second connectors is an elongated channel.
Peer teaches wherein the first portions of the first and second connectors is an elongated channel 38 and the second portions of the first and second connectors is an interlocking bracket 44 (Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King so the first portions of the first and second connectors is an elongated channel and the second portions of the first and second connectors is an interlocking bracket as taught by Fuchs, because the connectors of Fuchs allow for an infant crib to be assembled by simply sliding connecting components together, and doing so would merely represent a simple substitution of one known connecting element (the connectors of King) for another (the bracket and elongated channel of Fuchs) that would product expected results, the combination of components to assemble an infant crib system.  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.  Additionally, to the extent that is may be argued that Peer does not sufficiently In re Einstein, 8 USPQ 167 and MPEP 2144.04 are relevant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 






/ALISON N LABARGE/Examiner, Art Unit 3673                     

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673